Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
The amendment filed on 3/23/2021, responding to the office action mailed on 12/24/2020, has been entered into the record. The present office action is made with all the suggested amendments being fully considered. Accordingly, pending in this office action are claims 7-23, 26-32.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In line 7 of claim 26, “the predefined area” has been replaced with –a predefined area--

Allowable Subject Matter
Claims 7-23, 26-32 are allowed.



Claims 7-14 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 7 that recites a method particularly with wherein the organic insulating material layer overlays a base part of the support substrate corresponding to the predefined area and an extended part of the substrate laterally beyond the predefined area is free from the organic insulating material layer in combination with other elements of the base claim 7.
		
Claims 15-23 are allowed because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 15 that recites a method particularly with the support substrate having a base part where the interconnection layer is formed and an extended part extending outside the base part; placing the interconnection layer carrying structure onto the base substrate by leveraging the extended part of the support substrate, the interconnection layer of the interconnection layer carrying structure being placed in a defined area on the base substrate between the first group and the second group of the electrodes in combination with other elements of the base claim 15.



Any comments considered necessary by applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SELIM AHMED whose telephone number is (571)270-5025.  The examiner can normally be reached on 9:00 AM-6:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571)272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SELIM U AHMED/     Primary Examiner, Art Unit 2896